Citation Nr: 0720136	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  99-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error in a decision 
of July 12, 1961, which reduced the rating for the veteran's 
service-connected residuals of a fracture of the right os 
calcis from 30 percent to 10 percent, reduced the rating for 
residuals of a fracture of the left os calcis from 10 percent 
to noncompensable, and confirmed the previously assigned 
noncompensable rating for defective hearing.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran had active service from December 1943 to March 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of August 1997 by 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  In a decision dated in July 2004, the 
Board found that there was no clear and unmistakable error in 
a prior rating decision of July 12, 1961, which reduced the 
rating for the veteran's service-connected residuals of a 
fracture of the right os calcis from 30 percent to 10 
percent, reduced the rating for residuals of fracture of the 
left os calcis from 10 percent to noncompensable, and 
confirmed the previously assigned noncompensable rating for 
defective hearing.  

The veteran appealed the July 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In August 2008, the Court vacated the Board's decision and 
remanded the case to the Board for further action.   


FINDINGS OF FACT

The decision of July 12, 1961, which reduced the rating for 
the veteran's service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing was based on the correct facts as they were known at 
that time, adequately supported by the record, and in 
accordance with the existing law and regulations.


CONCLUSION OF LAW

The decision of July 12, 1961, which reduced the rating for 
the veteran's service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing does not contain clear and unmistakable error. 38 
C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a decision of July 12, 1961, which reduced the 
rating for the service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing.  He argues that the decision was factually erroneous 
because his disabilities had not improved.  He asserts that 
the RO mistakenly reported that his fractures resulted from 
shell fragment wounds when in fact they were due to a blast 
concussion, and that this was a purposeful attempt to 
minimize the severity of the injuries.  He also argues that 
the RO mischaracterized another one of his disabilities by 
describing it as defective hearing when in fact he had 
previously established service connection for defective 
hearing right and left with ruptured ear drums.  Finally, he 
asserts that the examination which was done in connection 
with the July 1961 rating decision was not thorough.  The 
veteran's representative has also argued in a statement dated 
in April 2004 that the rating reduction was not done in 
accordance with 38 C.F.R. §§ 3.327(b)(2)(ii) and 3.344.  
Furthermore, the veteran's representative asserts that the 
reduction was wrongful because the veteran was not afforded a 
second VA examination to establish sustained improvement.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify a claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A.

The Board notes, however, that in Livesay v. Principi, 15 
Vet. App. 165 (2001) (decided on August 30, 2001) the Court 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error.  See also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) in which the Court 
noted that although the Secretary filed a motion, with which 
the veteran agreed, seeking a remand for readjudication of 
the clear and unmistakable error question in light of the 
enactment of the VCAA, the basis for the motion had no merit 
following this Court's decision in Livesay in which the Court 
found that the VCAA was not applicable to CUE matters.

In the circumstances of the present case, a remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided). Further development and further expending of 
the VA's resources is not warranted. Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).


Evidentiary Background

The evidence which was of record at the time of the July 1961 
rating decision which resulted in reduction of compensation 
included the veteran's service medical records.  The records 
reflect that in August 1945 the veteran sustained multiple 
injuries and burns when an enemy suicide plane hit his ship.  
It was noted that he suffered second degree burns of the 
torso and face and fractures of both heels when the "plane 
bomb" exploded below decks.  There were also multiple 
fragmentation injuries.  Examination later that month showed 
bilateral ruptured ear drums with purulent middle ear 
discharge.  The veteran was later found to be disabled for 
further service as a result of the injuries.  The report of a 
service medical board reflects that the veteran walked with a 
marked limp.  He was discharged in March 1946.

The veteran submitted his original claim for disability 
compensation later in March 1946.  In a rating decision of 
March 1946, the RO granted service connection for blast 
concussion, fracture simple os calcis, bilateral improving; 
blast concussion burns, multiple face, neck, arms and body; 
and blast concussion, ruptured ear drums.  The rating which 
was assigned was a combined rating of 50 percent.

The veteran was afforded a VA examination in May 1947.  The 
report shows that the veteran was unemployed at that time.  
On examination, it was noted that he had marked crepitation 
and pain on movement of the right ankle.  He had a slight 
limp.  Subsequently, in a rating decision of July 1947, the 
RO revised the rating to reflect service connection for 
residuals, fractures, os calcis, right with limitation of 
motion, ankle and ankylosis 2nd toe, rated as 30 percent 
disabling; residuals, fracture, os calcis, left, rated as 10 
percent disabling; and residuals, burns, head, rated as 10 
percent disabling.  The RO also assigned noncompensable 
ratings for defective hearing, right 15' left 20' with 
perforated tympanic membrane, right; multiple healed burns; 
residuals, laceration lateral to right eye, healed.

The veteran was afforded another disability evaluation 
examination by the VA in May 1961.  On the examination 
questionnaire, the veteran indicated that he was self 
employed as a used car salesman.  The examination report 
reflects that the veteran's main complaint was that if he 
stood much of the day he got pain and swelling of the right 
foot, less so in the left foot.  He also noted aggravation 
during damp and inclement weather.  He had not required the 
use of a special shoe or brace.  On examination, the veteran 
stood and walked with a scarcely detectable limp favoring the 
right leg.  When he stood in the anatomical position, he was 
noted to have some medial displacement of the astragalar 
joint, but no pes planus of note.  The ankles were 
asymmetrical, the right being larger than the left, and he 
had a pitted scar medially and a smaller scar laterally at 
the os calcis at the site of a Stedman's pin.  He had a 
smaller screw at the upper third of the tibia where he was 
pinned also.  The chief restriction of movement noted was on 
attempts to do side to side movement, where there was about a 
50 percent restriction of motion.  He was able to dorsiflex 
15 degrees, and to plantar flex 35 degrees.  The examiner was 
able to move the left foot through physiologic ranges of 
motion in all directions.  The veteran could rise forward on 
the toes.  He had little pain when he rocked back on the 
heels, particularly the right heel.  The pertinent diagnosis 
was residuals, fractures, os calcis, bilateral; joint 
asymmetry, slight limitation of motion on the right, 
subjective pain and history of swelling on prolonged 
standing.

An X-ray of the left foot and ankle was interpreted as 
showing no significant abnormalities.  An X-ray of the right 
foot showed an old fracture of the crush variety involving 
the os calcis, which was healed completely, with some 
degenerative change involving the talo-calcaneal joint.

In the rating decision of July 12, 1961, the RO noted the 
findings on the VA examination report.  The RO then revised 
the ratings to reflect "RES. SFW RIGHT OS CALCIS" reduced 
from 30 percent to 10 percent disabling; and "RES. SFW LEFT 
OS CALCIS" reduced from 10 percent to noncompensable.  The RO 
described the service-connected disorder of the ears as being 
"DEFECTIVE HEARING" but did not alter the noncompensable 
rating.  The veteran was notified by letter, but he did not 
perfect an appeal and the decision became final.  


Legal Criteria

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).

"Clear and unmistakable error" (CUE) is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error. 
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
There is a presumption of validity which attaches to that 
final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Again, a 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

At the time of the July 1961 rating decision, 38 C.F.R. § 
3.344 (1961) was the relevant regulation pertaining to 
stabilization of disability evaluations.  That regulation 
stated that rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and [VA] regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history. . . . Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as the basis of reduction.  
Ratings on account of disease subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  .  .  .  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1961).  The 
regulation specified that the provisions of 38 C.F.R. § 
3.344(a) apply to ratings that have continued for long 
periods at the same level (5 years or more).  38 C.F.R. § 
3.344(c) (1961).

In July 1961, the veteran's 30 percent disability rating 
residuals of a fracture of the right os calcis and 10 percent 
disability rating for residuals of a fracture of the right os 
calcis had been in effect for more than five years.  Thus, 
reduction of the veteran's disability ratings could have been 
implemented following compliance with the requirements of 38 
C.F.R. § 3.344. 

The Court has observed that the regulatory language of 38 
C.F.R. § 3.344(a) has not changed since its adoption in 
February 1961 and that it has consistently held that where an 
RO reduces a veteran's disability rating without following 
the applicable VA regulations, the reduction is void ab 
initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) citing 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 584, 596 (1991).  Where the issue is 
whether the RO is justified in reducing a veteran's protected 
rating, it must be established by a preponderance of the 
evidence and compliance with 38 C.F.R. § 3.344 that a rating 
reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 
120, 123-24 (2002) citing Brown v. Brown, 5 Vet. App. 413, 
421 (1993).

The Board finds that the decision of July 12, 1961, which 
reduced the rating for the veteran's service-connected 
residuals of a fracture of the right os calcis from 30 
percent to 10 percent, reduced the rating for residuals of a 
fracture of the left os calcis from 10 percent to 
noncompensable, and confirmed the previously assigned 
noncompensable rating for defective hearing does not contain 
clear and unmistakable error.  The Board finds that there is 
no showing that the decision which reduced the rating for the 
veteran's service-connected left and right os calcis 
fractures was not based on the correct facts as they were 
known at that time or was not in accordance with the existing 
law and regulations.  On the contrary, the rating decision 
shows that the RO considered the evidence which was of record 
at that time, which included the VA examination report.  The 
Board's review of the examination report shows that it was a 
thorough examination.  The findings noted during the 
examination, such as the ability to stand and walk with a 
scarcely detectable limp, suggested that the severity of the 
symptoms had decreased since the veteran's previous 
examination when the limp was described as being slight and 
since service when the limp had been described as being 
marked.  The Board also notes that the nonmedical evidence 
which reflected that the veteran was working also supported a 
conclusion that his disorders were not as severe as they had 
previously been.  The examiner also documented the veteran's 
complaints which reflected a historical perspective rather 
than a snapshot as of the date of the examination.  This 
demonstrates improvement in the veteran's ability to function 
under the daily conditions of life and work.

Although the appellant disagrees with the conclusion reached 
by the RO that the fractures had improved enough to justify a 
reduction, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
generally Eddy v. Brown, 9 Vet. App. 52 (1996).  The Board 
has noted that the RO incorrectly described the veteran's 
fractures of the os calcis as having been due to shell 
fragment wounds rather than as due to blast concussion.  
However, there is no indication that this mischaracterization 
in any way materially affected the decision.  Therefore, it 
cannot be said that the result would have been manifestly 
different but for the error.

The Board notes that there was no evidence with respect to 
the hearing loss disorder.  Therefore, the RO cannot be said 
to have erred in confirming the previously assigned 
noncompensable rating.

In deciding this appeal, the Board acknowledges that in its 
July 1961 rating decision, the RO did not cite to 38 C.F.R. § 
3.344 as part of the analysis in reaching the determination 
to reduce the evaluations for his residuals of fractures of 
the right os calcis and left os calcis and continue the 
noncompensable evaluation for defective hearing.  This is not 
in itself evidence that the RO did not properly apply the 
regulation.  Further, the failure of the 1961 rating decision 
to articulate detailed reasons for its decision is not 
evidence that the reduction was improper.  This is because 
before February 1, 1990, when 38 U.S.C. § 5104 (b) went into 
effect to require VA to specify in rating decisions the 
evidence considered and the reasons for the disposition, 
rating decisions often lack such specificity.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996); see also VAOPGCPREC 6-92 
(absence of a specific reference to, or failure to cite, a 
controlling regulation in a rating decision does not mean it 
was not considered).

Rather, the July 1961 rating decision and the July 1961 
letter reflect that 38 C.F.R. § 3.344 was considered in 
reducing the evaluation assigned for the veteran's service-
connected right and left os calcis disabilities.  While the 
rating decision only made specific reference to the results 
of the current examination, in the letter the RO specifically 
stated it had made its review under current standards for 
evaluating disabilities and had considered all of the 
evidence of record including the report of the recent 
physical examination.

As noted above, the May 1961 VA examination showed 
improvement in the veteran's right and left os calcis.  As to 
whether the examination upon which the reduction was based 
was as full and complete as the examination upon which 
payments were authorized, the examinations upon which the 
assignment of the 30 percent rating for the right os calcis 
and 10 percent for the left os calcis were based both 
considered the veteran's history and complaints.  

In view of the foregoing, it is clear that the July 12, 1961, 
rating decision, which initiated the reduction of the rating 
for residuals of fractures of the right and left os calcis 
did apply 38 C.F.R. § 3.344 as required.  The entirety of the 
July 1961 action, including the decision and the letter, 
reflects consideration of 38 C.F.R. § 3.344 showing that the 
RO was aware that it was reducing the veteran's disability 
compensation, affording him due process in that regard.  The 
entire evidence of record demonstrates that there was a basis 
in the record for the RO to conclude that, in applying 38 
C.F.R. § 3.344, the preponderance of the evidence supported 
the conclusion that there was improvement in the veteran's 
service-connected right and left os calcis disabilities 
warranting the reductions. 
.  
Contrary to the veteran's assertions that the above is not 
the case, there is no evidence of record that the July 1961 
rating decision did not consider 38 C.F.R. § 3.344.  Thus, 
the Board finds that the July 1961 rating reductions for the 
veteran's right and left os calcis disabilities was 
reasonably supported by the evidence then of record and were 
consistent with VA laws then in effect.  The conclusion is 
that the July 1961 RO decision did not contain CUE.

To the extent that the veteran asserts that there was legal 
error in that the RO failed to properly develop the evidence 
pursuant to the duty to assist, the Board notes that vague 
allegations that the prior adjudication failed to follow the 
law or regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  A failure 
to fully develop evidence is not considered to be clear and 
unmistakable error.  "[T]he VA's breach of the duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete rather than an incorrect record."  
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor may the 
failure to follow procedures in the VA Physician's Guide for 
Disability Evaluation Examinations be a basis for finding 
clear and unmistakable error because that guide was not a 
statute or regulation.  See Allin v. Brown, 6 Vet. App. 207, 
214 (1994).  Thus, any argument that the examination report 
did not include adequate findings or information does not 
constitute a basis for concluding that the decision which 
relied on that report contained clear and unmistakable error.

Finally, the Board notes that the veteran has submitted 
additional recent evidence showing that he is considered to 
be disabled.  However, subsequently obtained evidence may not 
be considered when determining whether a prior decision 
contains clear and unmistakable error.

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
July 12, 1961, which reduced the rating for the veteran's 
service-connected residuals of a fracture of the right os 
calcis from 30 percent to 10 percent, reduced the rating for 
residuals of a fracture of the left os calcis from 10 percent 
to noncompensable, and confirmed the previously assigned 
noncompensable rating for defective hearing.  Accordingly, 
the benefit sought on appeal is denied.

The Board also concludes that when the allegations of error 
are distilled, the pleadings amount to no more than a 
disagreement as to how the facts were weighed, a pleading 
regarding the failure to follow a regulation and an assertion 
of a failure in the duty to assist.  Such pleadings do not 
rise to a valid allegation of CUE.

ORDER

The decision of July 12, 1961, which reduced the rating for 
the veteran's service-connected residuals of a fracture of 
the right os calcis from 30 percent to 10 percent, reduced 
the rating for residuals of a fracture of the left os calcis 
from 10 percent to noncompensable, and confirmed the 
previously assigned noncompensable rating for defective 
hearing does not contain clear and unmistakable error. The 
appeal is dismissed without prejudice.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


